Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant’s election of Group I (claims 61-72) in the reply filed on 5/17/22 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
2.	Claims withdrawn:
Claims 73-105 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.	
3.					Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e), filed 12/20/17, is acknowledged.  
4.					Drawings
The drawings filed on 6/16/20 are acknowledged.
5.					Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
6.	IDS(s) filed 6/16/20 & 6/16/20 are acknowledged. Signed copies of the same are provided with this Office Action.
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 61 & 63-72 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Accession No. QAH28326 (February 15, 2016, cited in IDS filed 6/16/20). The cited reference sequence comprises the positional change V247I and inherently possess the thermotolerant or higher nuclease activity or pH profile or temperature optimum; and without a clear description of the reaction mixture or the signal sequence (+/-) reads on the dependent claims. The Accession No. QAH28326 in any buffered solution also reads on the composition claims. 
	The sequence alignment between Accession No. QAH28326 and Applicants’ SEQ ID NO: 1 is provided below.

                             GenCore version 6.4.1
                  Copyright (c) 1993 - 2022  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         June  7, 2022, 13:32:38 ; Search time 1 Seconds
                                           (without alignments)
                                           0.071 Million cell updates/sec

Title:          US-16-954-276-1
Perfect score:  1403
Sequence:       1 MRFNNKMLALVALLFAAQAS..........VQASLKSKPGVLPELMGCKN 266

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 266 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: 2000000000

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 45 summaries

Database :       16954276subOAH28326.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1    1389   99.0    266  1  US-16-954-276-1subOAH283   Sequence 1, Appli


                                    ALIGNMENTS


RESULT 1
US-16-954-276-1subOAH28326
; Sequence 1, Application US/16954276
; GENERAL INFORMATION
;  APPLICANT: BASF SE
;  TITLE OF INVENTION: NUCLEASES AND METHODS FOR MAKING AND
;  TITLE OF INVENTION:USING THEM
;  FILE REFERENCE: BASF.060PR
;  CURRENT APPLICATION NUMBER: US/16/954,276
;  CURRENT FILING DATE: 2020-06-16
;  NUMBER OF SEQ ID NOS: 2
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 1
;  LENGTH: 266
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Nuclease
US-16-954-276-1subOAH28326

  Query Match             99.0%;  Score 1389;  DB 1;  Length 266;
  Best Local Similarity   98.5%;  
  Matches  262;  Conservative    2;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 MRFNNKMLALVALLFAAQASADTLESIDNCAVGCPTGGSSNVSIVRHAYTLNNNSTTKFA 60
              |||||||||| |||||||||||| ||||||||||||||||||||||||||||||||||||
Db          1 MRFNNKMLALAALLFAAQASADTFESIDNCAVGCPTGGSSNVSIVRHAYTLNNNSTTKFA 60

Qy         61 NWVAYHITKDTPASGKTRNWKTDPALNPADTLAPADYTGANAALKVDRGHQAPLASLAGV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NWVAYHITKDTPASGKTRNWKTDPALNPADTLAPADYTGANAALKVDRGHQAPLASLAGV 120

Qy        121 SDWESLNYLSNITPQKSDLNQGAWARLEDQERKLIDRADISSVYTVTGPLYERDMGKLPG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SDWESLNYLSNITPQKSDLNQGAWARLEDQERKLIDRADISSVYTVTGPLYERDMGKLPG 180

Qy        181 TQKAHTIPSAYWKVIFINNSPAVNHYAAFLFDQNTPKGADFCQFRVTVDEIEKRTGLIIW 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TQKAHTIPSAYWKVIFINNSPAVNHYAAFLFDQNTPKGADFCQFRVTVDEIEKRTGLIIW 240

Qy        241 AGLPNDVQASLKSKPGVLPELMGCKN 266 V247I
              ||||:|:|||||||||||||||||||
Db        241 AGLPDDIQASLKSKPGVLPELMGCKN 266



8.	Claim Rejections - 35 USC § 112 (second paragraph)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 62 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 62 recites “wherein the polypeptide comprises a mutation or a combination of mutations”, while only combination of mutations are present and is therefore not clear. Deletion the words “a mutation” is suggested to overcome this rejection.
9.	No claim is allowed.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940. The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652			
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940
Fax: (571) 273-0940